Case: 19-10919    Date Filed: 09/21/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10919
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:16-cv-00310-SDM-AAS



NICKOLAS A. MELLS,

                                                            Plaintiff - Appellant,

                                    versus

CHRISTINE WEIZMANN,
FLORIDA DEPARTMENT OF REVENUE,

                                                         Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 21, 2020)

Before MARTIN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
                 Case: 19-10919       Date Filed: 09/21/2020       Page: 2 of 6



       Nickolas Mells, proceeding pro se, appeals the district court’s dismissal of

his complaint alleging substantive due process violations by Christine Weizmann

and the Florida Department of Revenue. The district court held it was without

subject matter jurisdiction over Mells’s complaint under the Rooker-Feldman

doctrine. After careful consideration, we affirm.

                                                I.

       In 2014, the Florida Department of Revenue (“DOR”) filed a petition to

register a 1994 German child support order against Mells in the Circuit Court for

Polk County, Florida. The petition alleged Mells owed Weizmann $57,680.30 in

unpaid child support for the period from 1993 through September 11, 2014. Mells

objected to the registration, arguing among other things that child support could

not be ordered absent a “blood test.” The circuit court set a “Final Hearing” on

Mells’s objection to the registration, and sent a notice of the hearing to two

addresses associated with Mells. Mells says he never received notice of the

hearing.1

       After Mells failed to appear for the hearing, the circuit court entered a final

order (“Registration Order”) registering the German child support order and

adopting it as an order of the court. Mells appealed to Florida’s Second District


1
 The notice indicates that it was sent to both a residential address and a P.O. box in Davenport,
Florida. Mells says he changed addresses before he was sent the notice, and that he only checks
his P.O. box occasionally, when he returns to Davenport.
                                                2
                Case: 19-10919      Date Filed: 09/21/2020     Page: 3 of 6



Court of Appeal, which summarily affirmed the Registration Order. Mells then

appealed to the Florida Supreme Court, which dismissed his petition for a lack of

jurisdiction.

       Shortly thereafter, Mells filed a pro se complaint in the U.S. District Court,

which the court allowed him to amend twice. In Mells’s second amended

complaint, he alleged his “substantive due process rights [were] violated” because

(1) a significant amount of time had elapsed between the German child support

order and the DOR’s enforcement of that order; (2) the Florida circuit court did not

properly serve him with notice of the Final Hearing; and (3) “no test to prove [his]

paternity was ever taken.” The only “relief” requested by Mells in his complaint

was that the district court “reverse” the Registration Order.

       The DOR filed a motion to dismiss, arguing among other things that the

district court lacked jurisdiction over Mells’s claims under the Rooker-Feldman

doctrine. 2 The district court agreed and dismissed Mells’s second amended

complaint. On appeal, Mells argues the Rooker-Feldman doctrine does not apply

to his complaint because he did not have a reasonable opportunity to assert his

claims in state court.




2
 The Rooker-Feldman doctrine derives its name from two Supreme Court decisions: District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct. 1303, 1315 (1983), and
Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 150 (1923).
                                             3
               Case: 19-10919    Date Filed: 09/21/2020    Page: 4 of 6




                                         II.

      We review de novo a district court’s determination that it lacks subject

matter jurisdiction over a plaintiff’s claims under the Rooker-Feldman doctrine.

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam). Pleadings

by pro se litigants are liberally construed. Erickson v. Pardus, 551 U.S. 89, 94, 127

S. Ct. 2197, 2200 (2007) (per curiam).

                                         III.

      The Rooker-Feldman doctrine bars federal court review of state court final

judgments. See Feldman, 460 U.S. at 482, 103 S. Ct. at 1315; Rooker, 263 U.S. at

415–16, 44 S. Ct. at 150. Under this doctrine, a federal district court is without

jurisdiction “where a party in effect seeks to take an appeal of an unfavorable state-

court decision.” Lance v. Dennis, 546 U.S. 459, 466, 126 S. Ct. 1198, 1202 (2006)

(per curiam). The doctrine eliminates federal subject matter jurisdiction over

“cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521–22

(2005). However, the Rooker-Feldman doctrine cannot bar jurisdiction over an

issue where a plaintiff had no “reasonable opportunity” to raise the issue in state


                                          4
               Case: 19-10919     Date Filed: 09/21/2020   Page: 5 of 6



court. Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1286 (11th

Cir. 2018).

      We conclude that the district court properly dismissed Mells’s second

amended complaint under the Rooker-Feldman doctrine. As an initial matter,

Mells’s complaint is eligible for the jurisdictional bar under Rooker-Feldman

because his state court proceedings concluded before Mells initiated this action in

federal court. Exxon, 544 U.S. at 284, 125 S. Ct. at 1521–22; Nicholson v. Shafe,

558 F.3d 1266, 1278 (11th Cir. 2009). Beyond that, the Rooker-Feldman doctrine

plainly bars Mells’s complaint because the only “relief” he requests is that the

district court “reverse” the state court’s Registration Order. Mells “in effect seeks

to take an appeal of an unfavorable state-court decision,” so the district court was

without jurisdiction to consider his claims. Lance, 546 U.S. at 466, 126 S. Ct. at

1202; see also Lindsay v. Adoption by Shepherd Care, Inc., 551 F. App’x 528, 529

(11th Cir. 2014) (per curiam) (unpublished) (holding that a plaintiff’s “insistence

that his federal case is actually an ‘appeal’” of the state court proceeding “makes

clear” his claims are “precluded by the Rooker-Feldman doctrine”).

      Mells argues he did not have a “reasonable opportunity” to raise his due

process claims in state court proceedings due to the Florida circuit court’s failure to

give him adequate notice of the Final Hearing. We reject this argument for two

reasons. First, even if Mells did not get notice of the Final Hearing, he could have


                                          5
                 Case: 19-10919       Date Filed: 09/21/2020        Page: 6 of 6



raised his due process claims as part of his written objections to the DOR’s

registration petition. See Goodman v. Sipos, 259 F.3d 1327, 1330, 1334 (11th Cir.

2001) (holding that plaintiffs had a “reasonable opportunity to present their

constitutional challenges” in response to a juvenile court’s orders in part because

plaintiffs “had an opportunity to object”). Second, Mells does not dispute that he

could have raised his due process arguments in his state court appeal of the

Registration Order. See Dale v. Moore, 121 F.3d 624, 627 (11th Cir. 1997) (per

curiam) (holding that a plaintiff had a reasonable opportunity to assert disability

discrimination claims against the Florida Bar in a state court proceeding where the

Bar’s rules allowed him to petition the Florida Supreme Court). This record shows

that Mells had a reasonable opportunity to raise his due process claims in his state

court proceedings.

       We therefore conclude the Rooker-Feldman doctrine bars Mells’s

substantive due process claims, and the district court properly dismissed his

complaint for a lack of subject matter jurisdiction.3

       AFFIRMED.




3
  The DOR alternatively argues that dismissal was warranted because (a) Mells’s complaint
failed to state a claim; and (b) the DOR was entitled to Eleventh Amendment immunity.
Because we affirm dismissal on Rooker-Feldman grounds, and because that was the sole basis
for the district court’s dismissal of Mells’s complaint, we decline to reach the DOR’s alternative
arguments.
                                                6